Citation Nr: 1721449	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability, to include as secondary to a low back condition or due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION


The Veteran served on active duty from April 2009 to April 2010, including service in Kuwait and Iraq.  He also has unverified service in the National Guard, to include a period of active duty for training (ACDUTRA) from January 2007 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

In July 2015, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further remand of the Veteran's appeal is necessary for a new medical opinion.

As noted in the Board's prior remand, the Veteran contends that he has a bilateral lower extremity disability secondary to his service-connected low back disability.  His symptoms include radiating pain, tingling, and intermittent paresthesias in one or both legs.

The Veteran has been afforded VA examinations to address his bilateral lower extremity complaints, including a VA examination in September 2015 pursuant to the Board's July 2015 remand.  In October 2015, following EMG testing, the September 2015 VA examiner found that the Veteran does not have any peripheral nerve condition, to include peripheral neuropathy, mononeuropathy, lumbosacral plexopathy, or lumbosacral radiculopathy of either extremity.  As there was no diagnosis, no opinion was offered.  However, in concluding that there is no current clinical objective evidence of peripheral nerve condition, the examiner did not address the findings of decreased sensation involving the upper anterior thigh and thigh/knee of the left lower extremity on physical examination in September 2015.  Nor did the examiner address the assessments of sciatica and radiculopathy in the record.  

Given that the foregoing deficiency, the Board finds that an additional VA examination is necessary.  The examiner should address not only the objective findings of decreased sensation in the left lower extremity, but also the prior assessments of sciatica, possible femoral nerve injury, and radiculopathy.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).  

Additionally, should the examiner find that prior diagnoses were not warranted, and that no current bilateral lower extremity diagnosis is warranted, the examiner should then provide an opinion as to whether the Veteran's complaints of pain, numbness, and tingling in the lower extremities represent an undiagnosed illness related to his service in the Persian Gulf.  See 38 U.S.C.S. § 1117; 38 C.F.R. §  3.317(b) (providing that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses))." 

Additionally, none of the January 2013, June 2014, or October 2015 statements of the case issued to the Veteran have included 38 C.F.R. §  3.317 pertaining to Persian Gulf claims.  Therefore, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which includes this regulation.

Relevant ongoing medical records should also be requested.  38 U.S.C.S. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain updated VA and private treatment records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, schedule the Veteran for a VA peripheral nerves examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should respond to the following:

(a)  Identify all current neurological symptoms of the lower extremities and identify all currently diagnosed disabilities of the lower extremities.  

In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim (that is, since at least April 2012).  The lower extremity disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination. 

The Board notes that the Veteran was diagnosed during service with radiculopathy and post-service with sciatica and possible femoral injury.  If the examiner finds that the any prior diagnosis resolved or was not warranted, the examiner should explain why.

The examiner should also discuss whether the sensory findings in the left lower extremity on the September 2015 VA examination are representative of a current diagnosis, or objective indications of an undiagnosed illness.
	
(b)  With respect to each diagnosed lower extremity disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by or is aggravated by his service-connected low back disability.  Please explain why or why not. 

(c)  If there is no diagnosed disability that the Veteran's lower extremity complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his bilateral lower extremity complaints. The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf. 

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which includes the provisions of 38 C.F.R. § 3.317, and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




